Citation Nr: 0411074	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck, 
back and shoulders.

2.  Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for left-sided paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to December 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  
The Board first considered this appeal in April 2001, but remanded 
the claims to the RO for additional development and compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  The appeal is now returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran sustained injuries to his head and neck in an 
inservice motor vehicle accident in 1948.  Left-sided weakness 
completely resolved prior to discharge from service.

3.  The veteran sustained injuries to his cervical spine in a July 
1978 motor vehicle accident and it was determined at that time 
that he had considerable degenerative changes at the C3-C4 level 
of his cervical spine due to old trauma and degenerative change.

4.  It is at least as likely as not that the degenerative 
arthritis of the cervical spine, but not the back and shoulders, 
found in 1978 to have predated the July 1978 injury was a result 
of the veteran's inservice injuries.

5.  The veteran's service-related degenerative arthritis of the 
cervical spine was asymptomatic at the time of the July 1978 
injury.

6.  The RO denied entitlement to service connection for left-sided 
paralysis in a January 1994 rating decision.  The veteran was 
notified of this decision and of his appellate rights.  He gave 
notice of disagreement with the decision, but did not perfect his 
appeal by filing a timely substantive appeal and the decision 
became final.

7.  Evidence submitted since the time of the RO's January 1994 
rating decision denying entitlement to service connection for 
left-sided paralysis does not bear directly or substantially upon 
the issue at hand and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine, but not the back 
and shoulders, was incurred as a consequence of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  The RO rating decision in January 1994 denying the veteran's 
claim of entitlement to service connection for left-sided 
paralysis is final and the claim is not reopened.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

3.  Evidence received since the January 1994 rating decision 
denying entitlement to service connection for left-sided paralysis 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board notes at the outset of this decision that it has given 
consideration to the provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) 
which includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to substantiate 
a claim for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the development 
of a claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed immediately 
below, that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made in October 1998, prior to 
the enactment of the VCAA.  As such, the VCAA notice given to the 
veteran in October 2002 was subsequent to the initial AOJ 
decision.  The Board, however, finds that any defect with respect 
to the VCAA notice requirement in this case was harmless error for 
the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Although the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  The Court in Pelegrini 
found, on the one hand, that the failure to provide the notice 
until after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every similar case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice would be 
to vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed by 
the veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable construction of 
Section 5103(a).  Additionally, there is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, while 
strictly following the express holding in Pelegrini would require 
the entire rating process to be reinitiated when notice was not 
provided prior to the first agency adjudication, this could not 
have been the intention of the Court because otherwise it would 
not have taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); see 
also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained in 38 
U.S.C. § 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. Section 7104(a), all questions in a matter which are 
subject to decision by the Secretary under 38 U.S.C. Section 
511(a) shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
because an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  That said, there is simply no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that claimants 
be given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the VCAA 
notice was harmless error.  Although the notice provided to the 
veteran was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board and the 
content of the notice fully complied with the requirements of 38 
U.S.C. Section 5103(a) and 38 C.F.R. Section 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, the Board finds 
that it is not prejudicial error to decide this appeal at this 
time.  

VA has a duty under the VCAA to notify an appellant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of the 
VCAA specifically and in detail in a letter dated in October 2002 
and again in July 2003.  The Board finds that the information 
provided to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  The 
Board notes that although the Court in Pelegrini indicated that 
there was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding that 38 
U.S.C. Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  After reviewing the record, the Board 
finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and available 
medical records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, and 
the veteran does not appear to contend otherwise.  In fact, the 
veteran stated in August 2003 that he did not have any additional 
evidence to submit and wanted his claims determined on the record.  
Furthermore, the veteran was given an opportunity to testify 
before an RO hearing officer and/or the Board, but declined to do 
so.  Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

II.  Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no evidence of 
a chronic condition during service, or an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, unless 
it relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of symptomatology, 
there must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The evidence of record shows that the veteran was in a motorcycle 
accident during service in 1948 and sustained injuries to his head 
and neck.  The veteran was hospitalized and apparently semi-
conscious for approximately twenty days.  He experienced left-
sided weakness that resolved by the time he was discharged from 
service that same year.

The veteran was involved in a motor vehicle accident while working 
in July 1978 and injured his neck again.  X-rays taken at that 
time showed that there was considerable degenerative changes at 
the C3-C4 level indicative of old trauma and degenerative change.  
The multitude of medical reports pertaining to the veteran's 
treatment and workman's compensation litigation from 1978 through 
1984 reveal the opinion of the veteran's treating orthopedist and 
treating neurosurgeon that the veteran had asymptomatic 
degenerative cervical spine disease pre-dating the July 1978 
accident.  Both physicians submitted reports dated in 1980 
reflecting their opinion that the 1978 accident aggravated a pre-
existing cervical spine disorder.  Treatment records reflect this 
opinion as well.

However, a September 1980 report from Dr. Ralston indicated the 
veteran's low back strain was related to degenerative disease of 
his spine, which in no way was related to his cervical spine 
degenerative disease exacerbated by the automobile accident of 
July 1978.

In February 1998, the veteran's treating orthopedist stated that 
he began seeing the veteran following the 1978 accident and 
reiterated the fact that x-rays taken at that time showed clear 
evidence of severe degenerative joint disease of the cervical 
spine indicative of previous injury.  The orthopedist then opined 
that it was likely that the degenerative arthritis found in 1978 
was a result of the veteran's 1948 inservice injuries.

The veteran submitted a statement from a friend who related 
knowing the veteran since 1950.  This gentleman stated that the 
veteran had expressed his belief that pains he experienced in his 
neck, shoulders and back were results of an inservice accident.  
The veteran's friend stated that he recalled the veteran 
complaining of pain throughout their friendship.

The veteran's current treating physician submitted a statement in 
November 1998 reflecting that he had reviewed the veteran's 
service medical records.  This physician opined that it was more 
likely than not that the veteran's inservice injuries caused the 
veteran's severe degenerative joint disease that was aggravated by 
the 1978 motor vehicle accident.

In November 1999, the veteran underwent VA examination and was 
found to have degenerative disc and joint disease of the cervical 
and lumbosacral and both shoulders.  The examiner opined that he 
did not believe the degenerative changes were related to the 
inservice motor vehicle accident.  He did not, however, comment 
upon the findings of degenerative changes consistent with prior 
trauma found in 1978 nor did he comment upon the opinions of the 
physicians who treated the veteran on a regular basis.

The veteran underwent a second VA examination in November 2002.  
Advanced degenerative arthritis of the cervical spine and both 
shoulders was noted as well as notes from the November 1999 
examiner that there was no record of symptoms prior to the 
accident in 1978.  Although this examiner was specifically 
requested to render an opinion as to etiology of any currently 
diagnosed degenerative joint disease, the examiner did not do so.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under a 
broad interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.

Given the evidence of record, the Board finds that when resolving 
all reasonable doubt in favor of the veteran, it is as likely as 
not that the degenerative arthritis of the cervical spine found in 
1978 to have predated the July 1978 injury was a result of the 
veteran's inservice injuries.  The evidence also shows that the 
veteran's service-related degenerative arthritis of the cervical 
spine was asymptomatic at the time of the July 1978 injury.  
However, given that the above discussed September 1980 report from 
Dr. Ralston and the November 1999 VA examination report do not 
support the conclusion that the claimed arthritis of the back and 
shoulders are related to service, service connection for such is 
denied.  Hence, because the evidence supports only a finding that 
the current arthritis of the neck had its origin as a result of an 
inservice injury, the Board finds that degenerative arthritis of 
the cervical spine, but not the back or shoulders, was incurred as 
a consequence of active service and service connection is hereby 
granted.

III.  New and Material Evidence

In January 1994, the RO denied entitlement to service connection 
for left-sided paralysis, finding that the inservice left-sided 
weakness experienced as a result of a motorcycle accident fully 
resolved with no residuals and that any current disability was a 
result of an intervening cerebrovascular accident experienced in 
1991.  The veteran was advised of this decision and of his 
appellate rights and submitted a notice of disagreement.  The RO 
issued a Statement of the Case, but the veteran did not submit a 
timely substantive appeal as required by 38 C.F.R. Section 20.202 
and the RO decision became final.  See 38 U.S.C.A. §§ 7104, 7105.

The veteran now seeks to reopen his claim of entitlement to 
service connection for left-sided paralysis.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and 
material evidence" is defined as evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  It is noted that the regulation defining new 
and material evidence was changed effective August 29, 2001, but 
because this claim was filed in June 1997, the new regulations are 
not for application.  With these considerations, the Board must 
now review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since the 
last final decision in January 1994.  

The evidence at the time of the January 1994 RO decision included 
service medical records showing that the veteran experienced left-
sided weakness during service that resolved prior to his 
discharge, a VA examination report dated in November 1993 
including a diagnosis of non-paralytic cerebrovascular accident in 
1990, and the veteran's assertions that he experienced weakness in 
the left arm and leg.  Since the time of the denial of the 
veteran's claim on the merits, the Board has obtained an extensive 
record from the Social Security Administration which includes 
medical reports surrounding the veteran's 1978 motor vehicle 
accident and ensuing workman's compensation litigation, VA 
treatment records and examination reports, and private treatment 
records.  

A review of the extensive medical records dated in 1978 through 
1982 reflect continued complaints of neck pain and various 
assessments of the veteran's level of functioning.  Nowhere in 
those records is there any reference to left-sided paralysis or 
even left-sided weakness to suggest that the veteran experienced 
residuals from his inservice injuries.  It is not until December 
1991 that private treatment records reflect weakness due to a 
cerebrovascular accident.  

The veteran underwent VA neurologic examination in November 1999 
and was found to have a normal examination.  Private treatment 
records dated through April 2004 do not show continued complaints 
of or objective findings of left-sided paralysis.  Additionally, 
opinion statements submitted by the veteran's private treating 
physicians do not make any reference to disability due to left-
sided paralysis.

Given the evidence as outlined above, the Board finds that the 
evidence submitted is new as it was not before agency 
decisionmakers at the time of the January 1994 rating decision, 
but it is not material because it does not bear directly or 
substantially upon the issue of entitlement to service connection 
for left-sided paralysis and, neither by itself nor in conjunction 
with evidence previously assembled, is it so significant that it 
must be considered in order to fairly decide the merits of the 
veteran's claim. 

Specifically, the newly submitted evidence only shows that the 
veteran has been treated for severe cervical degenerative disease, 
that the veteran experienced a cerebrovascular accident in 1991, 
and that he is not currently treated for left-sided paralysis.  
Consequently, the Board finds that the claim cannot be reopened 
and the veteran's appeal must be denied.


ORDER

Service connection for degenerative arthritis of the cervical 
spine, but not the back and shoulders, is granted.

New and material evidence having not been submitted, service 
connection for left-sided paralysis remains denied.



	                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



